766 N.W.2d 290 (2009)
Eric KORPAL and Mary Korpal, Plaintiffs-Appellants,
v.
Samuel J. SHAHEEN, M.D. and Midwestern Surgical Associates, P.C., Defendants, and
Stephen A. Messana, D.O., Scott Cheney, M.D., Advanced Diagnostic Imaging, P.C., and Covenant Healthcare, Defendants-Appellees.
Docket No. 138724. COA No. 290077.
Supreme Court of Michigan.
June 18, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. We further ORDER that trial court proceedings are stayed pending the completion of this appeal. The application for leave to appeal the March 12, 2009 order of the Court of Appeals remains pending.